Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 01/25/2022.
In accordance with Applicant’s amendment, claims 1-8, 10-17, and 19 are amended.  Claims 1-19 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The amendment to the Title has been entered and the objection to the Specification is withdrawn in response.
The amendments to claims 1 and 5-8 are sufficient to overcome the §112(f) interpretation applied to these claims in the previous office action.
The §102(a)(1) rejection of claims 1, 10, and 19 is withdrawn in response to the amendment, however a new ground of rejection under §103 is applied to these claims in the instant office action.

Response to Arguments
Applicant's arguments with respect to the §101 rejection of claims 1-19 (Remarks at pgs. 8-11) have been considered, but are not persuasive. 
Applicant first argues under Step 2A Prong One of the eligibility inquiry that “the claims are not directed to any of the Guidance’s groupings (i.e., mathematical concepts, certain methods of organizing human activity, and mental processes)” (Remarks at pg. 9).
However, Applicant’s argument is misplaced because Step 2A Prong One of the eligibility inquiry does not involve analysis or a determination as to whether or not the claims are directed to  one of the groupings abstract idea groupings set forth in the 2019 PEG.  The “directed to” inquiry falls under Step 2A Prong Two, only after a finding under Step 2A Prong One that the claims recite an abstract idea.  The analysis mandated under Step 2A Prong One of the 2019 PEG requires Examiners to “Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites and abstract idea.”  Accordingly, the §101 rejection set forth in the previous and instant office action satisfied Step 2A Prong One of the §101 rejection by identifying the abstract idea and the specific limitations (via bold text) reciting the abstract idea, while further identifying the additional elements (via  plain text) in order to clearly differentiate the recited abstract idea from the additional elements that are further evaluated under Step 2A Prong Two and Step 2B.  Applicant’s argument under Step 2A Prong One relying on “the specific machine learning” is irrelevant because the machine learning is not identified as being included as an element of the abstract idea under Step 2A Prong One, but instead is clearly noted as an additional element, and which has been further evaluated under Step 2A Prong Two and Step 2B in the §101 rejection in both the previous and instant office action.
In response to Applicant’s suggestion that independent claims 1 and 10 are eligible for reasons similar to those set forth in the analysis of Example 39 of the “Subject Matter Eligibility Examples,” which relates to training a neural network for facial detection (Remarks at pg. 9, last paragraph), the Examiner emphasizes that the eligibility analysis provided for Example 39 does not indicate that eligibility hinged on training a neural network, machine learning, or the like.  Instead, the analysis under Step 2A Prong 1 plainly found that the claim “does not recite any of the judicial exceptions….the claim does not recite any mathematical relationships, formulas or equations….the claim does not recite a mental process…the claim does not recite any method of organizing human activity…Thus, the claim is eligible because it does not recite a judicial exception.”  In contrast, when evaluated under Step 2A Prong 1, Applicant’s claims plainly set forth steps for managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the “determines a vehicle…” step, and therefore fall under the “Mental Processes” abstract idea grouping as well.  Therefore, in contrast to claim 1 of Example 39, Applicant’s claims have been found to recite one or more abstract ideas.  Accordingly, Applicant’s reliance on the eligibility rationale of Example 39 is not persuasive.
Applicant next argues under Step 2A Prong Two that “independent claims 1 and 10 provide an improved computer device, i.e., the information processing apparatus (Remarks at pg. 10).  However, even assuming arguendo that an improvement is achieved by the claimed invention, an improvement for using a generic computer processor that recites, at a high level of generality, the involvement of “machine learning” via a single step to “generate the trained user model by machine learning,” does not yield any discernible improvement to the processor, the information processing apparatus, or any technology whatsoever, but instead relies on generically recited elements known in the art to generate the model with field-of-use input data.  Any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Lastly, in response to applicant’s suggestion that “The claimed features clearly provide an improvement to rideshare technology” (Remarks at pg. 10), the Examiner disagrees because ridesharing is not a technology, but instead is a concept or practice for organizing human activity, i.e., group transportation.  In this instance, although the claimed invention includes additional (technical) elements to aid with generating deploying plans for shared vehicles, the additional elements involve generic computing elements and generically recited technical elements (machine learning) that fail to integrate the abstract idea into a practical application or add significantly more than the abstract idea itself.
 For the reasons above in addition to the reasons set forth in the updated §101 rejection below, the amendments and supporting arguments are insufficient to overcome the §101 rejection.

Applicant's arguments with respect to the §102/§103 rejections applied to claims 1-19 in the previous  office action have been considered, but are primarily raised in support of the amendments to independent claims 1/10/19, which are believed to be fully addressed via the new ground of rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claims 1 and 10 were amended on 01/25/2022 to recite the new limitation directed to a processor-executed step to “deploy the determined vehicle as the shared vehicle to a geographic area of the station.”  However, the Specification does not provide descriptive support for this new limitation.  The Specification has been thoroughly reviewed, and has been found to be limited to techniques for determining stations were vehicles are deployed (see, e.g., Spec. at paragraphs 7-8),  determining that a vehicle of a type is deployed at a station (see, e.g., Spec. at paragraph 20), determining a preferred type of shared vehicle newly deployed at a station (see, e.g., Spec. at paragraphs 24, 34, and 36), determining a vehicle type deemed to be preferred for each processing-target station (see, e.g., Spec. at paragraphs 46-47).  However, the Specification is silent regarding any form of actual deployment of a vehicle, such as a sample technique, algorithm, or any technical elements/architecture for performing the now-claimed “deploy” step.  Although paragraph [0004] of the Specification refers to a Japanese Patent Application as describing “a control apparatus for deploying a vehicle at an appropriate location,” the Examiner notes that, even if the cited foreign publication describes a technique for actually deploying a vehicle as recited in the new “deploy” step of claims 1/10, incorporation by reference of “essential material” into an application may only be done by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  See 37 CFR 1.57(d).  See also, MPEP 608.01(p).

    PNG
    media_image1.png
    41
    350
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    1404
    media_image2.png
    Greyscale

Therefore, the cited Japanese application may not be relied on to provide §112(a) support for the “deploy” step recited in claims 1/11.
In addition, claims 1 and 10 were each amended to recite “a trained user model in which each attribute included in the demographic data and a tendency to select a type of the shared vehicle are associated with each other, which are based on information received from rideshare users and rideshare vehicles in the ridesharing system.”  The Specification has been thoroughly reviewed, including the portions of the Spec. cited by Applicant in support of the amendments (Remarks at pg. 8, citing pars. 13, 19, 27-30, and 37-43), and has been determined to lack support for the new claim feature requiring each attribute to be based on information received from rideshare users and rideshare vehicles in the ridesharing system.  Although the Specification describes that “the user model is a database in which a plurality of attributes included in the demographic and tendencies” and “The user model in the embodiment is data including correlations between the attributes and vehicle types” (par. 27), and that “The user model can be generated based on data indicating past records of usage of a car sharing service by users…the user model may be constructed based on past record data collected by user attribute” (paragraph 29), the Specification is silent regarding any step, process, technique, algorithm, software, hardware, or other architecture for sending, transmitting, collecting, or otherwise receiving the information directly from rideshare users and rideshare vehicles.  In contrast, the Specification appears to be confined to a technique for receiving the attribute information from the “data indicating past records of usage,” which is not sufficient to show support for the new claim limitation requiring each attribute to be based on information received from rideshare users and rideshare vehicles in the ridesharing system, as recited in amended independent claims 1 and 10. 
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Dependent claims 2-9 and 11-19 depend from claims 1/10 inherit the §112(a) deficiencies of their respective base claims.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 10 recite the limitation of “an area where a new station is located.”  The scope of the expression “new station” is not defined by the claim and the specification does not provide a standard, basis, or guideline for ascertaining the requisite degree, such as a basis for determining what type of station would constitute a “new station,” and what type of station would not constitute a “new station,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the metes and bounds are unascertainable for the claim limitation.  See MPEP 2173.05.  Appropriate correction is required.
Claims 2-9 and 11-19 depend from claims 1/10 and fail to cure the deficiency noted above, and are therefore indefinite based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed information processing apparatus (claims 1-9) and information processing method (claims 10-18) are directed to at least one of the eligible categories of subject matter under §101 (machines and process, respectively), and therefore satisfy Step 1 of the eligibility inquiry.  However, claim 19 is directed to “a program,” which encompasses software per se embodiments as well as transitory embodiments (e.g., program transmitted via a carrier wave or transitory signal), and therefore claim 19 does not fall within one of the statutory categories under §101 and therefore the claim fails Step 1 of the eligibility inquiry.  However, because claim 19 could be amended to include hardware elements to satisfy Step 1, the claim is further analyzed (along with claims 1-18) under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the “determines a vehicle…” step, and therefore fall under the “Mental Processes” abstract idea grouping as well.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below, and the additional elements are indicated in plain text:
a memory that stores demographic data including one or more attributes, on an area where a new station is located at which the shared vehicle is deployed, and a trained user model in which each attribute included in the demographic data and a tendency to select the shared vehicle are associated with each other, which are based on information received from rideshare uses and rideshare vehicles in the ridesharing system (The “stores…data” step describes managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) and is therefore part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”  In addition, this step amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and
a processor programmed to:
generate the trained user model by machine learning, the demographic data being used as input data to an untrained user model and historical usage data of vehicles in the ridesharing system obtained from previously used shared vehicles being used as training data for the user model, the trained user model being generated by the untrained user model learning the association between each attribute included in the demographic data and the tendency to select the type of the shared vehicle; store the trained user model in the memory (The “generate” step describes managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) and thus  fall under “Certain Methods of Organizing Human Activity” and, but for the use of the “processor” and “machine learning,” can also be performed as a mental process with the aid of pen and paper using human evaluation, opinion, or judgment);
determine a vehicle as the shared vehicle to be deployed at the station based on the trained user model, which uses the demographic data related to a location of the station as inputs to the trained user model, the determined vehicle having a type according to an output of the trained user model (The “determine” step describes managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) and thus  fall under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); and
deploy the determined vehicle as the shared vehicle to a geographic area of the station (The “deploy” step describes managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) or at least ancillary activity directly in support thereof, and also covers insignificant extra-solution data output activity that can be accomplished via receiving/transmitting information [e.g., a dispatch radio message to a vehicle operator], which is insufficient to amount to a practical application is which is also recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Considered together, these steps set forth an abstract idea of managing a deployment plan for shared vehicles that are to be rented to users, which falls under the under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG.  Independent claim 10 and claim 19 (which depends from and incorporates the limitations of claim 10) recite similar limitations as those discussed above and are therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Claims 1, 10, and 19 recite the additional elements of an information processing apparatus, a memory that stores, a processor programmed, store…in the memory, and a non-transitory computer readable storage medium storing a computer-executable program, and machine learning.  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application.  The information processing apparatus, a memory that stores, a processor programmed, store…in the memory, and a non-transitory computer readable storage medium storing a computer-executable program amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment). See MPEP 2106.05(f) and 2106.05(h).  Even if the “stores…in the memory” and “deploy” steps are evaluated as additional elements, these steps amount at most to insignificant extra-solution data gathering/output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  In addition, the use of machine-learning to train the user model is recited at a high level of generality and lacks any meaningful technical details and fails to yield any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology.  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 10, and 19 recite the additional elements of an information processing apparatus, a memory that stores, a processor programmed, store…in the memory, and a non-transitory computer readable storage medium storing a computer-executable program, and machine learning.  These elements have been considered individually and in combination, but fail to add significantly more to the abstract idea.  The information processing apparatus, a memory that stores, a processor programmed, store…in the memory, and a non-transitory computer readable storage medium storing a computer-executable program amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (generic computing environment) and therefore do not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0025]:  e.g., “The information processing apparatus 100 1s configured by using a general computer including a processor and a memory”).  Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Even if the “stores…in the memory” and “deploy” steps are evaluated as additional elements, these steps amount at most to insignificant extra-solution data gathering/output activity such as receiving/transmitting data, which is recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
With respect to the use of machine-learning to train the user model, when evaluated under Step 2B, particularly when recited at such a high level of generality as presented in claims 1/10, such machine learning techniques are recognized as well-understood, routine, and conventional in the art and are thus insufficient to add significantly more to the claims.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, employing machine learning for the user model does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9 and 11-18 recite the same abstract idea as recited in the independent claims with further steps/details for managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) or that can be performed as mental steps, and thus  fall under the same “Certain Methods of Organizing Human Activity” and “Mental Processes” abstract idea groupings as the independent claims.  For example, dependent claims 2/11 recites the limitation directed to wherein the user model is data in which a tendency toward a vehicle type shown when the user having a specific attribute rents the shared vehicle is indicated for each of a plurality of the attributes, which directly pertains to details in support of the commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) abstract idea discussed above.  The remaining dependent claims have been fully considered as well, but are subject to substantially the same findings as claims 2/11.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 19 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”) in view of Akella et al. (US 2019/0375354, hereinafter “Akella”).

Claim 1:  Sakata teaches an information processing apparatus (paragraph 5:  apparatus including a processor and a memory storing thereon a computer program) of a ridesharing system that generates a deployment plan of a shared vehicle to be rented out to a user (paragraphs 4, 55, and 134: allocate a dropped off vehicle to an appropriate location; allocating a vehicle to an appropriate location by using the vehicle-demand prediction information can also be applied to a bicycle sharing system; allocate each dropped off vehicle to an appropriate location by using the vehicle-demand prediction distribution), the information processing apparatus comprising:
a memory (paragraphs 7, 64, 76, 80, 93, 131, 132, and 160:  e.g., storage medium; storage unit) that stores demographic data including one or more attributes, on an area where a new station is located at which the shared vehicle is deployed (paragraphs 76 and 109-115: describing storage of demand prediction information, which includes demographic data/attributes such as population distribution, volumes or floor areas of populated areas, daytime population map, etc. – e.g., storage unit 113 stores therein standby-place information 121 indicating the locations of standby places, demand prediction information 122 indicating vehicle-demand prediction distribution, and vehicle information 123 indicating the states and the distribution (locations) of the vehicles; demand prediction information 122 may also be determined based on a population distribution like that illustrated in FIG. 13; demand predictor 117 may determine the population distribution or the demand prediction distribution, considering the distribution of the volumes or the floor areas of buildings; See also, paragraphs 37, 40, 42, 107-109, 126:  the vehicle may be an electrically powered vehicle; battery chargers for the vehicle is provided at the standby places; moving-destination determiner 114 sets the first evaluation value higher for a standby place located in an area where the demand level is high or a standby place that is close to an area where the demand level is high; determines the demand prediction information, based on population information), and a trained user model in which each attribute included in the demographic data and a tendency to select … the shared vehicle are associated with each other, which are based on information … (paragraphs 108, 120, 155, 164, 198, and Figs. 12-14, 18, and 24-25:  describing a number of different models/representations of one or more users, e.g., information-based representation, including an association with the one or more attributes in the demographic data with tendency to select the shared vehicle - e.g., As illustrated in FIG. 12, the demand prediction information 122 indicates, for example, spots where the appearance frequency of users of the vehicles 102 is high. The appearance frequency of users of the vehicles 102 may be set in a stepwise manner; Fig. 14 is a diagram for describing an operation when the demand prediction distribution is information indicating spots where the appearance frequency of users of the vehicles 102 is high as in the case illustrated in FIG. 12; location information obtainer 212 obtains the current locations of the users 203 from the user terminals; See also, paragraphs 42-47, 109-117, and Figs. 12-14:  e.g., The demand prediction [i.e., tendency to select the shared vehicle] information 122 may also be determined based on a population distribution [i.e., attribute included in demographic data] like that illustrated in FIG. 13; the demand predictor 117 may determine the population distribution or the demand prediction distribution, considering a resident map. That is, the demand predictor 117 may determine that the larger the number of residents is, the larger the population or the demand is); and
a processor programmed to (paragraphs 5, 72, and 202-205:  e.g., vehicle control apparatus; dedicated circuit or general-purpose processor; central processing unit (CPU) or a processor):
generate the trained user model by machine learning, the demographic data being used as input data to an untrained user model and historical usage data of vehicles in the ridesharing system obtained from previously used shared vehicles being used as training data for the user model, the trained user model being generated by the untrained user model learning the association between each attribute included in the demographic data and the tendency to select … the shared vehicle (paragraphs 116 and 145-147:  e.g., “machine learning may be used for the above-described demand prediction. For example, machine learning may be performed using, as inputs, various parameters, including time segments, weather, and so on, and history information about sites where the vehicles 102 were actually used [historical usage data]. Since the demand varies, the machine learning may be performed so that higher priority is given to a newer parameter and newer history information,” wherein the machine learning input includes demographic attributes such as the information noted in paragraph 45, which notes for example that “in the early evening, a large number of vehicles are allocated to places in the vicinity of stations or the like, and in the morning, a large number of vehicles are allocated to places in the vicinity of residential areas or the like [demographic data]” which yields a trained user model via incorporation of these inputs, and wherein paragraph 116 similarly notes that “demand predictor 117 may generate the demand prediction distribution by using a past usage history. Specifically, the demand predictor 117 identifies past usage-start locations on the basis of global positioning system (GPS) data of each vehicle 102 and determines that the demand is higher in an area where locations therein were used as the usage-start locations a larger number of times”);
store the trained user model in the memory (paragraphs 80, 93, 132, 147, and Fig. 17:  describing/displaying storage/memory of demand prediction information, which includes the machine learning model trained with the input, e.g., “The demand predictor 117 determines the vehicle-demand prediction distribution and stores a determination result in the storage unit 113 as the demand prediction information”);
determine a vehicle as the shared vehicle to be deployed at the station based on the trained user model, which uses demographic data related to a location of the station as inputs to the trained user model, the determined vehicle … according to an output of the trained user model (Abstract, paragraphs 34-35, 54, 57, 120-121, 147, 176, and 189:  e.g., vehicle control apparatus can allocate a dropped off vehicle to an appropriate location by using the vehicle-demand prediction information [which is based on the usage and demographic data]; by using the vehicle (i.e., bicycle) demand prediction information, the bicycle sharing system can guide users so that vehicles are allocated to appropriate locations; the moving-destination determiner 114 determines that the moving destination is standby place 1, which is close to spots 1 and 2 where the appearance frequency of users of the vehicles 102 is high [based on learned usage and demographic data, which may be inputs into the machine learning model as noted in paragraph 147]; determines a moving destination among standby places, based on the current location of the vehicle, and the locations of the standby places, and vehicle-demand prediction information, and instructs the vehicle to move to the determined moving destination; determiner 214 uses information about the estimated moving destination to calculate the distribution of the bicycles 202 after a predetermined time elapses and uses the calculated distribution and the bicycle-demand prediction information 222 to determine the recommended site and the incentive); and
deploy the determined vehicle as the shared vehicle to a geographic area of the station (paragraphs 34, 53, and 72:  vehicle control apparatus according to one aspect of the present disclosure is directed to a vehicle control apparatus that causes, when a vehicle that is capable of traveling autonomously is dropped off, the vehicle to move to a standby place by traveling autonomously. The apparatus includes: a moving-destination determiner that determines, when the vehicle is dropped off, a moving destination among a plurality of standby places, based on a current location of the vehicle, locations of the standby places, and vehicle-demand prediction information; and a moving instructor that instructs the vehicle to move to the determined moving destination; vehicle control apparatus 101 causes the vehicle 102 to move to a standby place by traveling autonomously (e.g., in an unmanned manner)).

Sakata does not teach:
a type of shared vehicle;
each attribute…which are based on information received from rideshare users and rideshare vehicles in the ridesharing system;
the determined vehicle having a type of vehicle according to an output of the trained user model.

Akella teaches:
a type of shared vehicle (paragraphs 3, 18-21, 23-24, 28-29, 43-45, 50-52, and 71:  e.g., vehicle may be shared by multiple users via a “car sharing” service; seamless personalized user experience across different vehicle types; The seamless experience is provided across various vehicle types (i.e. makes and/or models) and for various mobility sharing environments, such as a family vehicle sharing environment, a car sharing environment, a rental vehicle environment, etc.);
each attribute…which are based on information received from rideshare users and rideshare vehicles in the ridesharing system (paragraphs 25, 41, 50, 57, and 69:  e.g.,  vehicle 106 may then adjust vehicle parameters based on the received user profile customized for that vehicle; obtains access to and enters the vehicle 200 and the vehicle 200 is configured based on previous user parameters (or settings) and/or based on recommendations and/or suggestions;  translation module 400 may receive access to history to history data including user profile data received from the mobile device, a server in a cloud-based network, other vehicles and/or memory; determines a recommended user profile for the user and the vehicle. This is based on the parameters/preference settings collected at 808 and/or other aggregated user profile data, average data, and/or data applicable to the user and the vehicle);
the determined vehicle having a type of vehicle according to an output of the trained user model (paragraphs 29, 48, and 50: The recommendations may be generated based on similarity score computations comparing similarities between users, preferences, user profiles, and vehicle types using, for example, machine learning algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata with Akella because the references are analogous since they are each directed to transportation management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because modifying Sakata user model to incorporate Akella’s features concerning a type of shared vehicle, attributes based on information received from rideshare users and vehicles, and determining a type of vehicle according to an output of the trained user model, as claimed, would serve the motivation in the art to allocate shared vehicles to the most appropriate location based on learned demand and vehicle location information (Sakata at paragraph 4), and to provide customization of vehicle sharing arrangements for specific user profiles and their respective preferences (Akella at paragraphs 25, 28 and 47), which would expectedly improve customer satisfaction.

Claims 10/19 are directed to an information processing method and non-transitory computer readable storage medium for performing substantially similar limitations as those set forth in claim 1 and discussed above.  Sakata, in view of Akella, teaches an information processing method and non-transitory computer readable storage medium for performing the limitations discussed above (Sakata at paragraphs 4-7, 55, 64, 134, and 204:  e.g., processor and memory storing thereon a computer program; embodiments may be implemented as a system, a method, an integrated circuit, a computer program; vehicle control apparatus and a vehicle control method; See also, Akella at paragraphs 19, 91, and 93:  Systems and methods;  The computer programs include processor-executable instructions that are stored on at least one non-transitory, tangible computer-readable medium), and claims 10/19 are therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2 and 11 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”) in view of Akella et al. (US 2019/0375354, hereinafter “Akella”), as applied to claims 1 and 10 above, and further in view of Miller et al. (US 2019/0012603, hereinafter “Miller”).

Claims 2/11:  Sakata does not teach the limitation of claims 2/11.
Miller teaches wherein the tendency to select the type of the shared vehicle when the user having a specific attribute rents the shared vehicle is indicated for each of a plurality of the attributes (Abstract, paragraphs 6-8, 42-43, 49, and claim 18:  e.g., aggregate received data to form a feature usage customer profile defining feature preferences. The processor is further configured to select vehicles associated with a customer-classification, including predefined feature usage characteristics, the customer-classification determined based on a correlation between the predefined feature-usage characteristics and the aggregated data in the feature-usage profile defining feature preferences; Once the process has built a profile, having certain characteristics or parameters associated therewith, the process can compare 303 these aspects of the profile to larger customer groupings. This can allow the process to classify 305 the customer based on multiple customer grouping; wherein the vehicles are pre-associated with the chosen groups based on more than a threshold percentage of customers defining the chosen group having purchased or leased [i.e., rented] a given vehicle; customer groups based on correspondence between customer vehicle-attribute preference values associated with a customer profile and attribute-preference parameters defining each of the customer groups. The method also includes comparing the customer vehicle-attribute preference values to predefined attribute values associated with a plurality of vehicles pre-associated with chosen group to determine vehicles having attribute values within a predefined tolerance of the customer vehicle-attribute preference values and recommending the determined vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata/Akella with Miller because the references are analogous since they are each directed to transportation management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because modifying Sakata’s user model to incorporate Miller’s feature concerning a user’s tendency toward selecting a type of shared vehicle having a specific attribute rents the shared vehicle is indicated for each of a plurality of the attributes, as claimed, would serve the motivation to provide customized product/vehicle recommendations based on individual users’ attributes (Miller at paragraph 30); or to improve the convenience to the user in the context of a transportation recommendation scenario (Sakata at paragraphs 158-159).

Claims 3 and 12 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”) in view of Akella et al. (US 2019/0375354, hereinafter “Akella”), as applied to claims 1 and 10 above, and further in view of Barnwal et al. (US 2020/0364278, hereinafter “Barnwal”).

Claims 3/12:  Sakata does not teach the limitation of claims 3/12.
Barnwal teaches wherein the trained user model is a model in which each of the one or more attributes included in the demographic data and the tendency of the shared vehicle being selected by the user having the attribute are associated with each other by vehicle type (paragraphs 7, 22, 41, and 43: e.g., embodiment uses demographic information associated with the consumer to identify one or more vehicles or vehicle types that can be initially presented with the search page. If the consumer selects one of the presented vehicles or vehicle types, the system can identify vehicles that are similar to the selected vehicle and can present these vehicles to the consumer. Once the consumer interacts with the search page (e.g., by viewing one or more of the presented vehicles, selecting one or more of the presented vehicles as favorites, etc.), the consumer's interactions (browsing history) can be used to identify vehicles that the consumer is more likely to find desirable, and these vehicles can be presented to the consumer; For example, the groupings under the category “age” may be: less than 25; 25-34; 35-44, 45-54; and over 55. Each consumer that uses the system will fall into one of these groupings within the age category. Consumers in each of these groupings may be likely to be interested in a corresponding type of vehicle;  In one embodiment, the location category may include two groupings that are characterized by different vehicle interests, such as “urban” and “rural”. In this example, urban consumers may be more likely to be interested in compact cars, while rural consumers may be more interested in pickup trucks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata/Akella with Barnwall because the references are analogous since they are each directed to transportation related features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because modifying Sakata’s user model to incorporate Barnwall’s  trained user model in which each of one or more attributes included in demographic data and a tendency of the shared vehicle being selected by a user having an attribute are associated with each other by vehicle type, as claimed, would serve the motivation to improve the accuracy in predictions of users’ transportation choices, which would be useful for anticipating demand and adjusting supply accordingly, which would serve Sakata’s motivation to reduce imbalance in distribution of vehicles (Sakata at paragraph 151).

Claims 4, 6-8, 13, and 15-17 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”) in view of Akella et al. (US 2019/0375354, hereinafter “Akella”), as applied to claims 1 and 10 above, and further in view of Adar et al. (US 2005/0165596, hereinafter “Adar”).

Claims 4/13:  Sakata further teaches wherein when the one or more attributes included in the demographic data and a population or populations of the one or more attributes are input to the trained user model, the trained user model outputs [information] (paragraph 147:  Machine learning may be used for the above-described demand prediction. For example, machine learning may be performed using, as inputs, various parameters, including time segments, weather, and so on, and history information about sites where the vehicles 102 were actually used. Since the demand varies, the machine learning may be performed so that higher priority is given to a newer parameter and newer history information), but does not teach outputs a likelihood set in which a likelihood of the shared vehicle being selected is indicated by vehicle type.
Adar teaches outputs a likelihood set in which a likelihood of the shared vehicle being selected is indicated by vehicle type (paragraphs 54-55: e.g., predicting the probability of selling a red car to a specific type of customer; model keeps track of a plurality of counts of specific input attribute values (or combination of attribute values) for each of the prediction targets. For example, a count of the number of customers that are from California (one possible value of the "residential state" input attribute) who have purchased a red car (a particular prediction target) is retained. These counts are then used to predict probability of such goals being met under various input attribute conditions when the collected data is enough to render the predictions to be statistically significant. When there is not enough collected data, an estimated prediction is determined by techniques of the present invention. Additionally, the outcomes of the prediction model may change over time as more data is collected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata/Akella with Adar because the references are analogous since Sakata/Akella are directed to transportation management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, whereas Adar’s predictive techniques are reasonably pertinent to the problem with which applicant is concerned (applying predictive techniques to estimate a business outcome), and modifying Sakata’s model to provide output of a likelihood set in which a likelihood of the shared vehicle being selected is indicated by vehicle type, as taught by Adar, would serve the motivation to more accurately estimate/predict an output (e.g., user selection of a shared vehicle) using information about customers and attributes tied to customer transactions (Adar at paragraph 69) and in pursuit or providing improved mechanisms for affectively using prediction models to determine the expected value of end goals for a pipeline scenario in the presence of uncertainty (Adar at paragraph 8).

Claims 6/15:  Sakata further teaches wherein the processor is programmed to associate a plurality of areas with the station, and determine the shared vehicle that is deployed at the station by using a plurality of pieces of the demographic data corresponding to the plurality of areas, respectively (paragraphs 35, 54-55, 109-115, 145 and Figs. 11-16:  e.g., For example, even when the vehicle 102 is used from the same site to the same destination, the vehicle 102 may stand by or may return to a different place after the use, depending on the time segment, weather prediction after the use, or the like. For example, in the early evening, a large number of vehicles are allocated to places in the vicinity of stations or the like, and in the morning, a large number of vehicles are allocated to places in the vicinity of residential areas or the like; demand predictor 117 may determine the population distribution or the demand prediction distribution, considering a resident map;  vehicle control apparatus can allocate a dropped off vehicle to an appropriate location by using the vehicle-demand prediction information).

Claims 7/16:  Sakata further teaches wherein the processor is programmed to acquire [information] for each of the plurality of areas and integrate the [information] (paragraph 200 and Figs. 11-14:  e.g., control apparatus 201 calculates the current distribution of the plurality of bicycles 202. Also, for example, meshed zones obtained by dividing a map are used instead of the standby places; shape of the zones is not limited to a meshed shape and may be any shape. An object, such as a building or intersection, and surroundings thereof may be set as one zone), but does not teach the information as being the likelihood sets.
However, Adar teaches the likelihood set (paragraphs 54-55: e.g., predicting the probability of selling a red car to a specific type of customer; model keeps track of a plurality of counts of specific input attribute values (or combination of attribute values) for each of the prediction targets. For example, a count of the number of customers that are from California (one possible value of the "residential state" input attribute) who have purchased a red car (a particular prediction target) is retained. These counts are then used to predict probability of such goals being met under various input attribute conditions when the collected data is enough to render the predictions to be statistically significant. When there is not enough collected data, an estimated prediction is determined by techniques of the present invention. Additionally, the outcomes of the prediction model may change over time as more data is collected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakata/Akella/Adar to use acquire and integrate information in the form of Adar’s likelihood set, as claimed, because substituting Adar’s likelihood set for Sakata’s zone attributes would have been obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Adar’s likelihood set for Sakata’s zone/map information involves the simple substitution of one known element for another known element, which yields a predictable result of acquiring and integrating vehicle likelihood set information for areas unit areas.

Claims 8/17:  Sakata further teaches wherein the processor is programmed to retrain the trained user model based on past records of rental of the shared vehicle (paragraphs 116 and 147: Demand predictor 117 may generate the demand prediction distribution by using a past usage history; Machine learning may be used for the above-described demand prediction. For example, machine learning may be performed using, as inputs, various parameters, including time segments, weather, and so on, and history information about sites where the vehicles 102 were actually used. Since the demand varies, the machine learning may be performed so that higher priority is given to a newer parameter and newer history information).

Claims 5 and 14 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”) in view of Akella et al. (US 2019/0375354, hereinafter “Akella”) in view of Adar et al. (US 2005/0165596, hereinafter “Adar”), as applied to claims 4 and 13 above, and further in view of Laetz (US 2016/0209220).

Claims 5/14:  Sakata, in view of Akella/Adar, teaches the limitations of claims 4/13 as set forth above, but not teach the limitation of claims 5/14.
Laetz teaches wherein the processor is programmed to determine that a vehicle of a type with a greatest likelihood output by the trained user model is deployed at the station (Abstract and paragraphs 6, 11, 25, and 36:  e.g., calculating the geographic locations and periods of time where self-driving vehicles might experience the greatest probability of being requested to provide transportation services to passengers or cargo, and then communicating the resulting locations and times to self-driving vehicles, causing the vehicles to deploy themselves to those certain locations at those certain times; computer system that models customer behaviors to best predict where and when a customer is most likely to need transportation allows owners to pre-position their vehicles accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata/Akella/Adar with Laetz because the references are analogous since the references are directed to transportation business management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because including Laetz’s feature for determining that a vehicle of a type with a greatest likelihood output by the user model is deployed at the station, in the manner claimed, would serve the motivation to reduce the amount of time and distance a vehicle must travel in order to get to the next user and thereby reduce the cost of operating the vehicles (Laetz at paragraph 25).

Claims 9 and 18 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”) in view of Akella et al. (US 2019/0375354, hereinafter “Akella”), as applied to claims 1 and 10 above, and further in view of Feher (US 2004/0002893).

Claims 9/18:  Sakata, in view of Akella, teaches the limitations of clams 1/10 as set forth above, but does not teach the limitation of claims 9/18.
Feher teaches wherein the one or more attributes included in the demographic data include at least one of age group, gender, occupation, race, and income (paragraph 4:  demand for cars in the economy and in a given region is driven mainly by broad demographic factors, including employment, age of population, and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata/Akella with Feher because the references are analogous since both references are directed to transportation business management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because substituting Feher’s demographic attributes for Sakata’s demographic attributes would have been obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Feher’s age or occupation related demographic attributes for Sakata’s population distribution demographics involves the simple substitution of one known element for another known element, which yields a predictable result of making vehicle determinations based on specific segments of interest within a population pursuant to making vehicle deployment determinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AutoSalesVelocity, Inc. “Lot Manager" product webpage.  Pub. Date: Apr. 09, 2010 (https://web.archive.org/web/20100409083836/http://www.autosalesvelocity.com/lotmanager.cfm): discloses a product for computer-implemented management of numerous aspects of new vehicle inventory, such as, e.g., recommendations for vehicle lines based on sales history and desired days of supply, comparing sales history versus stock levels, inventory searching, and reports related to model years and order cycles.
Predicting station-level hourly demand in a large-scale bike sharing network: A graph convolutional neural network approach. Lin, Lei; He, Zhengbing; Peeta, Srinivas. TRANSPORTATION RESEARCH PART C-EMERGING TECHNOLOGIES 97 : 258-276. PERGAMON-ELSEVIER SCIENCE LTD. (Dec 2018) Abstract:  discloses mathematical modeling techniques to facilitate demand prediction in a bike-sharing network.
Monaghan (US Patent No. 7,865,409): discloses a vehicle inventory management system/method, including projecting a periodic inventory requirement for a forecast period based on relevant metrics (See at least col. 2, lines 33-63).
Soutter et al. (US 2015/0339595):  discloses features for balancing a rental fleet of movable assets.
Xi (US 2019/0019118):  discloses features for real-time resource relocation based on a simulation optimization approach, such as for a car sharing service, car rentals, bicycle sharing, and the like (at least paragraph 25).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
05/06/2022